Citation Nr: 0506312	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of compensation benefits for 
low back pain due to a herniated nucleus pulposus at L4-5, 
under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an initial rating in excess of 20 percent 
between April 23, 1999, and November 30, 2002, for low back 
pain due to a herniated nucleus pulposus at L4-5, under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1983.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The veteran filed a notice of disagreement with respect to 
the RO's initial February 2000 grant of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for low back pain due to a 
herniated nucleus pulposus at L4-5.  In March 2002, the RO 
notified the veteran that it was proposing to sever 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for low 
back pain due to a herniated nucleus pulposus at L4-5 based 
on clear and unmistakable error in its February 2000 
decision.  In September 2002, the RO notified the veteran 
that it had severed compensation benefits under 38 U.S.C.A. 
§ 1151 for low back pain due to a herniated nucleus pulposus 
at L4-5 effective November 30, 2002. 

In October 2002, the RO received the veteran's notice of 
disagreement to the RO's decision severing the compensation 
benefits.  The RO issued a statement of the case in March 
2003, listing the two issues cited on the title page of this 
decision.  The veteran appealed both issues in his April 2003 
substantive appeal (VA-Form 9).  

A hearing was held in December 2003, before the undersigned 
Acting Veterans Law Judge sitting in Montgomery, Alabama, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The issue of entitlement to an initial rating in excess of 20 
percent between April 23, 1999, and November 30, 2002, for 
low back pain due to a herniated nucleus pulposus at L4-5, 
under the provisions of 38 U.S.C.A. § 1151, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to dispute the propriety of the severance 
and termination at issue in this appeal, and all identified 
evidence has been obtained.

2.  Effective in April 23, 1999, the RO granted the veteran's 
claim for compensation due to 38 U.S.C.A. § 1151.  The 
decision was based on the veteran's report of a slip and fall 
injury and treatment for a low back disorder.

3.  The clinical evidence established that the veteran 
reported that he slipped and fell while he was being treated 
at a VA medical facility, but there is no clinical evidence 
that any low back disorder was caused by having submitted to 
VA examination.

4.  In a March 2002 rating decision, the RO proposed to sever 
compensation pursuant to 38 U.S.C.A. § 1151 for low back pain 
due to a herniated nucleus pulposus at L4-5, and, in a 
September 2002 rating decision, the RO implemented the 
proposal and severed compensation for low back pain due to a 
herniated nucleus pulposus at L4-5 effective November 30, 
2002.

5.  The grant of compensation pursuant to 38 U.S.C.A. § 1151 
for low back pain due to a herniated nucleus pulposus at L4-
5, without clinical records to support the finding that the 
veteran injured his low back due to examination by VA or 
negligent care provided by VA, led to an undebatably 
incorrect adjudicative result.


CONCLUSION OF LAW

A grant of compensation pursuant to 38 U.S.C.A. § 1151 for 
low back pain due to a herniated nucleus pulposus at L4-5 was 
clearly and unmistakably erroneous; the RO has properly 
severed service connection for low back pain due to a 
herniated nucleus pulposus at L4-5.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.159, 
3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  The RO 
alleging clear and unmistakable error is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  

Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
VCAA duties to notify and assist have been met.  Hence, the 
claim is ready to be considered on the merits.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, over many years, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A.  § 5103A(a)(2) 

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime).  In general, once service 
connection has been granted, that award of service connection 
will be severed only where evidence establishes that the 
original grant of service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  VA has the burden of proof 
to establish that the original grant was clearly and 
unmistakably erroneous.  Id.  The proof required to meet this 
burden is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of clear and 
unmistakable error (CUE).  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

The procedural safeguards, as set out in 38 C.F.R. § 
3.105(d), require that, when severance of service connection 
is warranted, the RO must provide the veteran a rating 
decision proposing severance of service connection, and that 
proposal must set forth all material facts and reasons.  That 
RO issued the proposal in March 2002 in this case.  The 
regulations require that the claimant be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, as was also done in 
this case. 

The veteran must be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d.); see Baughman, 1 Vet. App. 
at 566.  The notice explained that the veteran could submit 
additional evidence to show that the proposed action should 
not be taken and advised the veteran of his right to request 
a personal hearing.  The veteran was advised that, if there 
were no response or additional evidence from the veteran 
within 60 days, the RO would make a decision based on the 
evidence considered in the proposal to sever service 
connection.

Following this notification, the veteran did not respond to 
the proposal for severance.  The RO attempted to contact the 
veteran by telephone in April 2002.  According to the VA Form 
119, the RO spoke with the veteran's father.  The veteran's 
father indicated that he did not know his son's whereabouts.  
In late September 2002, the RO contacted the veteran.  The 
veteran provided a current mailing address.  The RO then, on 
the same day, issued the rating decision implementing the 
proposed severance after more than 60 days had expired 
following the issuance of the proposed termination.  The RO 
notified the veteran of the basis of the severance.

Thus, the record establishes that the RO satisfied all 
procedural requirements specified by regulation where 
severance of service connection is contemplated, and provided 
the veteran additional notice and assistance beyond the basic 
procedural due process specifically required by regulation.  
38 C.F.R. § 3.105(d).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) [E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error." It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

As noted above, the facts reflect that the RO granted 
compensation under 1151 on the basis of evidence that 
consisted primarily of an injury reported by the veteran and 
findings on medical examination and x-ray studies.  In 
addition, a VA outpatient progress notes dated at the time of 
the injury in May 1997 was of record.  That record reflected 
a history of a low back injury, a slip and fall, while at the 
VA Medical Center.  Given that the claimed injury resulted 
from a slip and fall injury in the hallway and not as a 
result of VA medical care, the RO apparently did not apply 
the law that was in effect at that time.

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 after October 1, 1997 (specifically in 
April 23, 1999).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  Effective October 1, 1997, Congress amended 
38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-
204.  The purpose of this amendment was, in effect, to 
overrule the decision of the United States Supreme Court in 
Brown v. Gardner, 115 S. Ct. 552 (1994), a case which held 
that no showing of negligence was necessary for recovery 
under section 1151.  

In pertinent part, 38 U.S.C.A. § 1151 was therefore amended 
as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The Board notes that 38 U.S.C.A. § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by VA.  
See also Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  VA 
General Counsel held that, for the purposes of compensation 
under 38 U.S.C.A. § 1151, an additional disability "must 
result from the medical treatment or examination itself and 
not from independent causes occurring coincident with the 
treatment or examination."  VAOPGCPREC 1-99 (Feb. 16, 1999).  

In analyzing the provisions of 38 U.S.C.A. § 1151 prior to 
the changes effective October 1, 1997, the United States 
Court of Appeals for Veterans Claims held that "any injury or 
aggravation of injury, in order to be compensated under 
§ 1151, must have resulted from the examination itself, not 
from the process of reporting to the examination."  Sweitzer, 
5 Vet. App. at 505.  The Board notes that, if this rule 
applied under the lesser evidentiary burden in effect prior 
to October 1, 1997, it follows that it is still relevant to 
38 U.S.C.A. § 1151 claims that are required to satisfy the 
more difficult burden imposed today.  The determinative 
question is whether the actions or procedures alleged to have 
caused disability constituted part of the "medical treatment" 
or "examination" or were the independent actions merely 
coincident with such treatment or examination.  In the latter 
case, compensation is not warranted.

After a review of the evidence, the Board must decide, based 
on all the evidence of record, whether the February 2000 
rating decision was clearly and unmistakably erroneous in 
granting compensation benefits pursuant to 1151.  

When he filed his claim in April 1999, the veteran maintained 
that, while visiting a VA medical facility for treatment of 
disorder unrelated to his low back, he slipped and fell 
walking down a hallway.  The veteran reiterated this during 
the December 2003 hearing before the undersigned.  Transcript 
(T) pp. 3-4.  In 1999, when the veteran filed his claim, as 
now, compensation benefits pursuant to 1151 could only be 
granted for a medically diagnosed disorder.  When the RO 
obtained the clinical records of the VA medical treatment 
around the alleged May 1997 incident, it became clear to the 
RO later that the law in effect at that time, and today, was 
clearly not properly applied.   

The veteran's claim lacked legal merit on its face.  The 
veteran did not contend that his low back injury was caused 
or worsened directly as a result of VA medical treatment in 
May 1997.  Further, the Board must note that no determination 
was made whether the VA medical facility was negligent in its 
care of the veteran.  

The circumstances that led to the veteran's fall were 
documented at the time the incident in question and occurred 
in May 1997.  This medical evidence shows that the veteran 
claimed to have injured his low back after falling, and not 
as a result of medical treatment.  After careful review of 
the pertinent evidence, the Board finds, as a matter of fact, 
that the veteran's fall was not due to any special zone of 
danger or of any action or inaction on the part of VA that 
was performed in conjunction with his treatment.  Instead, 
his fall was, at best, a merely coincidental event that was 
serendipitous with his VA hospitalization, and not an event 
that occurred as the result of VA hospitalization.  Sweitzer, 
5 Vet. App. 503 (compensation under § 1151 may be awarded for 
an increase in disability that is the result of action by VA, 
i.e., the result of the examination or treatment itself, not 
from a merely coincidental event which occurred during the 
process of reporting for an examination).  The law on this 
point is clear.    

The Board finds awarding the veteran service connection for 
his back disorder constituted error that is "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  The 
RO's granting of compensation benefits for low back pain due 
to a herniated nucleus pulposus at L4-5 was not based on the 
statutory or regulatory provisions extant at that time and, 
therefore, constituted CUE.

Furthermore, the RO did not determine, or consider, whether 
this reported low back injury was due to (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
The RO did not request a medical opinion in order to 
determine whether the veteran actually injured his low back 
while being treated at a VA medical facility; whether the 
reported injury was caused by negligent care provided by VA; 
or whether the injury was reasonably foreseeable.

The fact that the veteran continues to contend that he 
injured his back as a result of VA's medical care does not 
rebut the RO's "undebatable error".  He is not a medical 
professional.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The contemporaneous clinical evidence clearly reflects that a 
low back disorder was not caused or aggravated by VA medical 
care.  Instead, simply stated, the evidence clearly reveals 
that the veteran admittedly slipped and fell while walking 
down a hallway. 

Based on the above, the Board concludes that the January 1999 
rating decision contains CUE in granting compensation for low 
back pain due to a herniated nucleus pulposus at L4-5 due to 
VA medical care pursuant to 1151.  See Fugo, 6 Vet. App. at 
43. Consequently, severance of compensation for low back pain 
due to a herniated nucleus pulposus at L4-5 due to VA medical 
care pursuant to 1151 was in order. 38 C.F.R. § 3.105(d).


ORDER

Severance of compensation for low back pain due to a 
herniated nucleus pulposus at L4-5 due to VA medical care 
pursuant to 1151, was proper, and the appeal for continuation 
of that award must be denied.


REMAND

The remaining issue on appeal is entitlement to an initial 
rating in excess of 20 percent between April 23, 1999, and 
November 30, 2002, for low back pain due to a herniated 
nucleus pulposus at L4-5.  Although the veteran's 
compensation benefits have been severed effective November 
30, 2002, the pending issue of an initial rating is still on 
appeal.

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations 
implementing it are applicable to the veteran's claim for an 
initial rating in excess of 20 percent for low back pain due 
to a herniated nucleus pulposus at L4-5.  The Act and the 
regulations implementing it essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the claim at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA for the veteran's rating claim for the period in 
question.  Board decisions are routinely vacated by the Court 
based on such facts.  Thus, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his remaining claim. 

Beyond the above, the Board notes that during the pendency of 
the veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Consideration of the revised 
regulations must be considered effective September 23, 2002, 
and the date that the veteran's compensation benefits were 
severed on November 30, 2002.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With respect to the claim for a 
higher initial rating between April 23, 
1999, and November 30, 2002, the RO 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. §  5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's low back pain 
due to a herniated nucleus pulposus at 
L4-5 between April 23, 1999, and November 
30, 2002, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to include consideration 
of both the former and the revised rating 
criteria between April 23, 1999, and 
November 30, 2002.
 
3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


